NO. 07-03-0067-CV

                             IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                      AT AMARILLO

                                         PANEL E

                                    MARCH 28, 2003

                          ______________________________


                      IN THE MATTER OF THE MARRIAGE OF
                   MICHAEL D. DENISON AND MARIA G. DENISON


                        _________________________________

           FROM THE 221ST DISTRICT COURT OF MONTGOMERY COUNTY;

           NO. 02-06-03800CV; HONORABLE SUZANNE H. STOVALL, JUDGE

                         _______________________________

Before REAVIS and CAMPBELL, JJ., and BOYD, S.J.1


                               MEMORANDUM OPINION


       In this proceeding, appellant Michael D. Denison gave timely notice of appeal from

a judgment in favor of appellee Maria G. Denison. However, since that time nothing further

has been done by appellant to obtain and file an appellate record and to perfect his appeal.




       1
      John T. Boyd, Chief Justice (Ret.), Seventh Court of Appeals, sitting by assignment.
Tex. Gov’t Code Ann. §75.002(a)(1) (Vernon Supp. 2003).
We have been notified by the district clerk that appellant has not responded to their

inquiries after several letters had been sent to him by the clerk’s office.


       Accordingly, on March 12, 2003, a notice was sent to appellant at the address

contained in the court file. In the notice, appellant was advised that unless a response

from him was received by this court within ten days from the date of the notice explaining

his failure to take the necessary steps to perfect his appeal, the appeal would be subject

to dismissal for want of prosecution. See Tex. R. App. P. 37.3.


       No such reply has been received. Accordingly, the appeal must be, and is hereby,

dismissed.


                                                  Per Curiam




                                              2